Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of trays, boxes, atomizers, sprays with mounts, tops for puff boxes and glasses for puff boxes, vases, baskets, pincushions, salt cellars, glasses, and salt dips chiefly used on the table, in the kitchen or household for utilitarian purposes, or hollow ware. The claim at 40 percent under paragraph 339 was sustained on the authority of United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Rice v. United States (T. D. 49373).